Name: Commission Regulation (EEC) No 1355/88 of 18 May 1988 amending Commission Regulation (EEC) No 3847/87 establishing the list of vessels exceeding eight metres length overall permitted to use within certain coastal areas of the Community beam trawls whose aggregate length exceeds eight metres
 Type: Regulation
 Subject Matter: technology and technical regulations;  fisheries
 Date Published: nan

 No L 125/20 Official Journal of the European Communities 19 . 5. 88 COMMISSION REGULATION (EEC) No 1355/88 of 18 May 1988 amending Commission Regulation (EEC) No 3847/87 establishing the list of vessels exceeding eight metres length overall permitted to use within certain coastal areas of the Community beam trawls whose aggregate length exceeds eight metres Whereas the measures provided for in this Regulation are in accordance with the opinion of the' Management Committee for Fishery Resources, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (*), as last amended by Council Regulation (EEC) No 3953/87 (2), and in particular Article 15 thereof, Whereas Commission Regulation (EEC) No 3847/87 (3) established the list of vessels exceeding eight metres length overall permitted to use within certain coastal areas of the Community beam trawls whose aggregate length exceeds eight metres ; Whereas Article 1 (4) of this Regulation provides for supplementing the list, if necessary, before 30 June 1988 ; Whereas certain vessels which entered into service before 1 January 1987 but were not included in the list should be added to the list : Article 1 The vessels referred to in the Annex of this Regulation are added to the Annex of Regulation (EEC) No 3847/87. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1988 . For the Commission Ant6nio CARDOSO E CUNHA Member of the Commission (') OJ No L 288 , 11 . 10 . 1986, p. 1 . 0 OJ No L 371 , 30 . 12. 1987, p . 9 . 0 OJ No L 363, 23 . 12. 1987, p. 1 . 19 . 5. 88 Official Journal of the European Communities No L 125/21 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Letras y cifras exteriores de identificaciÃ ³n Nombre del barco Indicativo de llamada de radio Puerto de registro Potencia del motor (kW) Havnekendings ­ bogstaver og -nummer FartÃ ¸jets navn Radio ­kaldesignal Registreringshavn Maskin ­ effekt ' (kW) Ã uÃ ere Identifizierungs ­ kennbuchstaben und -nummern Name des Schiffes Rufzeichen Registrierhafen MotorstÃ ¤rke(kW) Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯ Ã ±Ã ½Ã ±Ã ³Ã ½Ã Ã Ã ¹Ã Ã ·Ã  Ã Ã ½Ã ¿Ã ¼Ã ± Ã Ã ºÃ ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ »Ã ®Ã Ã ·Ã  Ã ±Ã Ã Ã Ã ¼Ã ¬Ã Ã ¿Ã Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã ½Ã ·Ã ¿Ã »Ã Ã ³Ã ·Ã Ã ·Ã  ÃÃ Ã Ã Ã  Ã ºÃ ¹Ã ½Ã ·Ã Ã ®Ã Ã ¿Ã  (kW) External identification letters + numbers Name of vessel Radio call sign Port of registry Engine power (kW) NumÃ ©ro d'immatriculation lettres + chiffres , Nom du bateau Indicatif d'appel radio Port d'attache ' Puissance motrice (kW) Identificazione esterna lettere + numeri Nome del peschereccio Indicativodi chiamata Porto di immatricolazione Potenza motrice (kW) Op de romp aangebrachte identificatieletters en -cijfers Naam van het vaartuig Roepletters Haven van registratie Motor ­ vermogen (kW) IdentificaÃ §Ã £o externa letras + nÃ ºmeros Nome do navio Indicativo de chamada Porto de registo PotÃ ªncia motriz (kW) 1 2 3 4 5 PAÃ SES BAJOS / NEDERLANDENE / NIEDERLANDE / Ã Ã Ã ¤Ã © Ã §Ã ©Ã ¡Ã Ã £ / NETHERLANDS / PAYS-BAS / PAESI BASSI / NEDERLAND / PAÃ SES BAIXOS BR 10 Johanna PFDQ Oostburg-Breskens 221 KG 5 Zeearend PIWG Kortgene 221 KG 7 Christina PDKC Kortgene 221